Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-29, 32-39 and 41-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulovich et al (PGPUB 2018/0321894 A1) in view of Weber et al (PGPUB 2015/0029211 A1).
	As to claim 27, Paulovich (Figs. 1, 2, 8A) teaches, a system (interactive visual display, Fig. 1) for human interaction with virtual objects, comprising: 
a touch sensitive surface (input subsystem 920, touch screen) configured to detect a position of a contact made on the touch sensitive surface (¶ 81, 82),
(HMD 214 and 216), configured to display a virtual object (hologram 218) that is registered in a reference coordinate fixed (target location 220) with respect to the touch sensitive surface (¶ 43, 46: i.e. anchor tag 226)
one or more image sensors (¶ 22, depth camera, and ¶ 23: optical sensor system 40) rigidly attached to the display device, configured to capture an image of at least a portion of the one or more patterns in the reference layer (¶ 41: i.e. shared anchor tag 34 in captured image data 26); and 
at least one processor (server computing device 62), configured to: 
determine a position and an orientation (direction/location and orientation data, ¶ 24)of the display device relative to the touch sensitive surface based, at least in part, on image data associated with the one or more patterns found in the captured image (¶ 24: i.e. via image data from optical sensor system 40),
access touch data (i.e. input from touch screen) from the touch sensitive surface, the touch data comprising a detected position of contact made on the touch sensitive surface (¶ 82: i.e. selected natural user input NUI);
cause the virtual object to be displayed by the wearable display device (¶ 43: i.e. displaying hologram 218 on HMD device 216); 
generate a manipulation with the virtual object based on the detected position of the contact made on the touch sensitive surface (¶ 45: i.e. enables Carrie to manipulate various aspects and features of the sculpture); and 
(¶ 43: i.e. displaying hologram 218 on HMD device 216 after the manipulation by Carrie).
Paulovich teaches interacting with a touch screen and interacting with the desk, but do not specifically teach the construction details of the touch screen..
Weber (Fig. 4) teaches, a reference layer (transparent substrate 411) rigidly attached to the touch sensitive surface (i.e. Paulovich teaches touch screen, Weber’s display structure can be used as “screen” of touch screen in Paulovich), wherein the reference layer (¶ 57, 92)comprises: 
a fiducial layer (display screen 910, which has diffuse state 910b  and transparent state 910a) comprising one or more patterns (fiducial mark)(¶ 71, 92); and 
a planar light source layer (illumination device 820) positioned adjacent the fiducial layer and configured to illuminate the one or more patterns of the fiducial layer (Fig. 8, 65).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Weber’s display structure into Paulovich’s desk to generate fiducial markers, so as to provide switchable images to attract and interact with the consumer (or user) by providing information while providing ease of manufacture and the flexibility for customer design(¶ 32).

	As to claim 28, Paulovich teaches the system of claim 27, but does not specifically teach transmissive portions and light blocking portions. 
	Weber (Fig. 9B) teaches, wherein the one or more patterns comprises light transmissive portions (transparent state 910) and light blocking portions (diffuse state 910b)(¶ 71).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Weber’s display structure into Paulovich’s desk to generate fiducial markers, so as to provide switchable images to attract and interact with the consumer (or user) by providing information while providing ease of manufacture and the flexibility for customer design(¶ 32).

	As to claim 29, Paulovich teaches the system of claim 27, but does not specifically teach, wherein the one or more patterns comprises a light absorbing portion.
	Weber (Fig. 9B) teaches, wherein the one or more patterns comprises a light absorbing portion (¶ 74: i.e. virtual mask, which absorbs is light absorbing color or black).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Weber’s display structure into Paulovich’s desk to generate fiducial markers, so as to provide switchable images to attract and interact with the consumer (or user) by providing information while providing ease of manufacture and the flexibility for customer design(¶ 32).

As to claim 32, Paulovich (Fig. 2) teaches, wherein the virtual object is a two-dimensional virtual object (2D virtual image)(¶ 18).

As to claim 33, Paulovich (Fig. 3) teaches, wherein the virtual object is a three-dimensional virtual object (3D dimensional hologram)(¶ 18).

As to claim 34, Paulovich (Fig. 3) teaches, wherein the display device is a see-through display device (see-through display 36)(¶ 20).

As to claim 35, Paulovich (Fig. 2) teaches, wherein the one or more patterns comprise one or a plurality of fiducial markers (shared anchors 226, 248, 270: i.e. each anchor has unique pattern). 

	As to claim 36, Paulovich (Fig. 2) teaches, wherein the one or plurality of fiducial markers are configured to absorb infrared light (¶ 49: i.e. shared anchor is captured by sensors, which can be infrared sensors as described in ¶ 22, 23), and the one or more image sensors are configured to sense infrared light (¶ 22, 23: i.e. depth camera and optical sensors are both infrared/IR sensor)

	As to claim 37, Paulovich (Fig. 2) teaches, where each of the one or plurality of fiducial markers comprises a rectangle (i.e. outline of rectangular shape) containing an internal grid representation of binary codes (i.e. black/white image)

As to claim 38, Paulovich (Fig. 2) teaches, wherein each of the one or plurality of fiducial markers comprises a plurality of image features with known positions (i.e. on the side of the each table), wherein each of the image feature corresponds to a unique feature descriptor (i.e. each anchor has unique shape)(¶ 49).
	
	As to claim 39, Paulovich do not specifically teach light blocking portion.
	Weber (Fig. 8) teaches, wherein the planar light source layer is positioned underneath the fiducial layer (Fig. 8) and wherein light the light transmissive portions (transparent portion 803) and the light blocking portions (diffuse portion 802) of the fiducial layer are configured as a mask (¶ 65, 74: i.e. virtual mask).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Weber’s display structure into Paulovich’s desk to generate fiducial markers, so as to provide switchable images to attract and interact with the consumer (or user) by providing information while providing ease of manufacture and the flexibility for customer design(¶ 32).

	As to claim 41, Paulovich (Figs. 1, 2, 8A) teaches, a method for human interaction with virtual objects, the method comprising: 
detecting a position of a contact made on a touch sensitive surface (input subsystem 920, touch screen)(¶ 81, 82); 
displaying, via a display device (HMD 214 and 216), a virtual object (hologram 218) that is registered in a reference coordinate (target location 220) fixed with respect to the touch sensitive surface (¶ 43, 46: i.e. anchor tag 226); 
capturing, with one or more image sensors (¶ 22, depth camera, and ¶ 23: optical sensor system 40) rigidly attached to the display device, an image (i.e. image of shared anchor captured by the camera and optical sensor system) of at least a portion of the one or more patterns (¶ 41: i.e. shared anchor tag 34 in captured image data 26); 
determining a position and an orientation (direction/location and orientation data, ¶ 24) of the display device with respect to the touch sensitive surface based on the captured image (¶ 24: i.e. via image data from optical sensor system 40); 
accessing touch data (i.e. input from touch screen) from the touch sensitive surface, the touch data comprising a detected position of contact made on the touch sensitive surface (¶ 82: i.e. selected natural user input NUI); 
causing the virtual object to be displayed by the display device (¶ 43: i.e. displaying hologram 218 on HMD device 216); 
generating a manipulation with the virtual object based on the detected position of the contact (¶ 43: i.e. displaying hologram 218 on HMD device 216 after the manipulation by Carrie); and 
causing the manipulation with the virtual object to be displayed by the display device (¶ 43: i.e. displaying hologram 218 on HMD device 216 after the manipulation by Carrie).
Paulovich teaches interacting with a touch screen and interacting with the desk, but do not specifically teach the construction details of the touch screen.
Weber (Fig. 4) teaches, illuminating, via a planar light source (illumination device 820), one or more patterns of a fiducial layer (virtual mask, ¶ 74) onto the touch sensitive surface (i.e. Paulovich already teaches interacting with touch sensitive surface via touch screen. The constructional details of Weber displaying virtual mask as fiducial pattern can be integrated into Paulovich’s desk).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Weber’s display structure into Paulovich’s desk to generate fiducial markers, so as to provide switchable images to attract and interact with the consumer (or user) by providing information while providing ease of manufacture and the flexibility for customer design(¶ 32).
	As to claim 42, Paulovich teaches the method of claim 41, but does not specifically teach blocking portion.
	Weber (Fig. 8) teches, wherein the one or more patterns of the fiducial layer comprises a light transmissive portion (transparent 910a) and a light blocking portion (diffuser 910b)(¶ 71), and wherein the method further comprises: 
transmitting, via the one or more patterns of the fiducial layer (liquid crystal layer), light through the light transmissive portion (¶ 71: i.e. illumination device 930 generates light through the display screen 910 to the user); and 
blocking, via the one or more patterns of the fiducial layer, light via the light blocking portion (¶ 71: i.e. mask 990 and diffuser 910b blocks light)(¶ 71).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Weber’s display structure into Paulovich’s desk to generate fiducial markers, so as to provide switchable images to attract and interact with the consumer (or user) by providing information while providing ease of manufacture and the flexibility for customer design(¶ 32).
	
	As to claim 43, Paulovich teaches the method of claim 41, but does not specifically teach wherein the one or more patterns of the fiducial layer comprises a light absorbing portion and wherein the method further comprises absorbing, via the one or more patterns of the fiducial layer, light via the light absorbing portion.
Weber (Fig. 8) teaches, wherein the one or more patterns of the fiducial layer comprises a light absorbing portion (¶ 71: i.e. mask 990 and diffuser 910b blocks light)(¶ 71) and wherein the method further comprises absorbing, via the one or more patterns of the fiducial layer, light via the light absorbing portion (¶ 71: i.e. mask 990 and diffuser 910b blocks light)(¶ 71).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Weber’s display structure into Paulovich’s desk to generate fiducial markers, so as to provide switchable images to attract and interact with the consumer (or user) by providing information while providing ease of manufacture and the flexibility for customer design(¶ 32).

	As to claim 44, please refer to the discussion of claim 35 above.

	As to claim 45, please refer to the discussion of claim 38 above.
	
	As to claim 46, Paulovich teaches the method of claim 41, but does not specifically teach a mask and a light source.
	Weber (Fig. 8) teaches, wherein the one or more patterns comprises a mask (mask 990 and diffuser 910b) and a light source (illumination device 930)(¶ 71), (i.e. Weber teaches generating virtual mask and fiducial pattern. This virtual mask can be captured by Pauolovich as discussed above via optical sensing system 40).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Weber’s display structure into Paulovich’s desk to generate fiducial markers, so as to provide switchable images to attract and interact with the consumer (or user) by providing information while providing ease of manufacture and the flexibility for customer design(¶ 32).

Claims 30, 31, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulovich and Weber as applied to claim 1 above, and further in view of Kono et al (PGPUB 2001/0043291 A1)

	As to claim 30, Paulovich and Weber teach the system of claim 27, but do not specifically teach light guide plate.
	Kono (Fig. 13) teaches, wherein the planar light source comprises a light guide plate (reflection layer 302 in ¶ 98 and light guide body 201 in ¶ 97) configured to reflect light towards the fiducial layer (liquid crystal panel 300)(Fig. 13).
	It would have been obvious to a person of ordinary killed in the art before the effective filing date of the claimed invention to incorporate Kono’s display device structure into the display device of Paulovich as modified with the teaching of Weber (¶ 115).
	As to claim 31, Paulovich and Weber teach the system of claim 27, but does not specifically teach wherein the planar light source layer is further configured to receive light emitted by one or more light sources from at least one lateral side of the planar light source layer and direct at least a portion of the light to the fiducial layer adjacent the planar light source layer.
	Kono (Fig. 13) teaches, wherein the planar light source layer is further configured to receive light emitted by one or more light sources (lineawr lamp 202 and auxiliary light sou8rce device 200) from at least one lateral side of the planar light source layer (Fig. 13) and direct at least a portion of the light to the fiducial layer adjacent the planar light source layer (¶ 108, Fig. 13: i.e. light L1-4, especially L4).
	It would have been obvious to a person of ordinary killed in the art before the effective filing date of the claimed invention to incorporate Kono’s display device structure into the display device of Paulovich as modified with the teaching of Weber with touch screen, so as to improve spectral characteristics liquid crystal display panel (¶ 115).

	As to claim 40, Paulovich and Weber teach the system of claim 27, but do not specifically teach wherein the planar light source layer is positioned between the touch sensitive surface and the fiducial layer.
	Kono (Fig. 13) teaches, wherein the planar light source layer is positioned between the touch sensitive surface and the fiducial layer (Fig. 13: i.e. touch panel 100, auxiliary illumination device 200, then liquid crystal panel 300).
	It would have been obvious to a person of ordinary killed in the art before the effective filing date of the claimed invention to incorporate Kono’s display device structure into the display device of Paulovich as modified with the teaching of Weber with touch screen, so as to improve spectral characteristics liquid crystal display panel (¶ 115).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lu et al (PGPUB 2011/0199389 A1) – Lu teaches HMD device with interactive input system utilizing display screen.
Ali (PGPUB 2013/0093661 A1) – Ali teaches augmented glasses with fiducial marker via tablet.
	
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691